Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim 1 is pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of: This application is a CON of 16/206,897 filed 11/30/2018 now PAT 11026102. 16/206,897 is a CON of 15/033,579 filed 04/29/2016 now PAT 10149175, U.S. patent application Ser. No. 15/033,579 filed on Apr. 29, 2016, is a 371 of International Patent Application No. PCT/KR2014/010243 filed on Oct. 29, 2014, which claims priority to Korean Patent Application No. 10-2014-0038857 filed on Apr. 1, 2014, Korean Patent Application No. 10-2013-0132103 filed on Nov. 1, 2013, and Korean Patent Application No. 10-2013-0129230 filed on Oct. 29, 2013.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of parent U.S. Patent No. US 11, 026, 102.  This is a statutory type (35 U.S.C. 101) double patenting rejection.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, the conflicting claims are identical.
Instant Application 17334585
Patent 11,026,102  
1. A method by a terminal in a wireless communication system, comprising: 

receiving, from a first base station associated with a first cell group, a control message for configuring a second cell group associated with a second base station; 

identifying that a packet data convergence protocol (PDCP) protocol data unit (PDU) is to be delivered to both of a first radio link control (RLC) entity and a second RLC entity, in case that the control message includes first information indicating that a duplication transmission using two RLC entities is activated, wherein the first RLC entity of the two RLC entities is associated with the first cell group and the second RLC entity of the two RLC entities is associated with the second cell group; 

delivering the PDCP PDU, from a PDCP entity, to both of the first RLC entity and the second RLC entity based on a result of the identification; and 

delivering the PDCP PDU from the first RLC entity to a first medium access control (MAC) entity associated with the first cell group and from the second RLC entity to a second MAC entity associated with the second cell group, 

wherein the PDCP PDU is transmitted to the first base station associated with the first cell group from the first MAC entity, and to the second base station associated with the second cell group from the second MAC entity.
1. A method by a terminal in a wireless communication system, comprising:

receiving, from a first base station associated with a first cell group, a control message for configuring a second cell group associated with a second base station; 

identifying that a packet data convergence protocol (PDCP) protocol data unit (PDU) is to be delivered to both of a first radio link control (RLC) entity and a second RLC entity, in case that the control message includes first information indicating that a duplication transmission using two RLC entities is activated, wherein the first RLC entity of the two RLC entities is associated with the first cell group and the second RLC entity of the two RLC entities is associated with the second cell group; 


delivering the PDCP PDU, from a PDCP entity, to both of the first RLC entity and the second RLC entity based on a result of the identification, and 

delivering the PDCP PDU from the first RLC entity to a first medium access control (MAC) entity associated with the first cell group and from the second RLC entity to a second MAC entity associated with the second cell group,

wherein the PDCP PDU is transmitted to the first base station associated with the first cell group from the first MAC entity, and to the second base station associated with the second cell group from the second MAC entity.




Thus, in view of the above, it is clear that Claim 1 of instant application is a duplicate of claim 1 of parent US patent.

Allowable Subject Matter 
(Repeated from Parent application 16206897, NOW Patent 11026102)
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1 … identifying, that a packet data convergence protocol (PDCP) protocol data unit (PDU) is to be delivered to both of a first radio link control (RLC) entity and  a second RLC entity, in case that the control message includes first information indicating that a duplication transmission using two RLC entities is activated, wherein the first RLC entity of the two RLC entities is associated with the first cell group and the second RLC entity of the two RLC entities is associated with the second cell group; delivering the PDCP PDU, from a PDCP entity, to both of the first RLC entity and the second RLC entity based on a result of the identification; and delivering the PDCP PDU from the first RLC entity to a first medium access control (MAC) entity associated with the first cell group and from the second RLC entity to a second MAC entity associated with the second cell group, 3DOCKET No. SAMS07-00117wherein the PDCP PDU is transmitted to the first base station associated with the first cell group from the first MAC entity, and to the second base station associated with the second cell group from the second MAC entity … and in combination with other limitations recited as specified in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu (US Pub. No.: 2016/0050652) discloses an apparatus is provided which includes a connection unit configured to send and/or receive data to and/or from a secondary network control node, a processor configured to establish a configuration preparation message for the secondary network control node for preparing a carrier aggregation in which data to a user equipment is transmitted by at least two component carriers, and in which at least one first component carrier is provided between the apparatus and the user equipment and at least one second component carrier is provided between the secondary network control node and the user equipment, wherein the configuration preparation message includes configuration preparation information for the carrier aggregation, and the connection unit is configured to send the configuration preparation message to the secondary network control node.
Damnjanovic (US Pub. No.: 2015/0110048) discloses the present disclosure relate to joint support for UEs capable of communicating data of a same bearer on first and second RATs simultaneously and UEs not capable of communicating data of a same bearer on the first and second RATs simultaneously. An eNB of a first RAT may configure radio bearers of different types for communication with a UE scapable of communicating via a first RAT and a second RAT. The eNB may select one or more of the radio bearers for routing packets to the UE via at least one of the first or second RAT, wherein the selecting is based at least in part on whether the UE is capable of communicating data of a same bearer on the first and second RATs simultaneously. The eNB may communicate with the UE using the selected radio bearers.
Dinan (US Pub. No.: 2013/0010620) discloses A base station transmits a control message to a wireless device to configure a first connection comprising at least one data radio bearer and to configure measurement parameters of the wireless device. The base station receives a measurement report from the wireless device comprising signal quality information of a second carrier. The base station activates the second carrier if the at least one measurement report indicates an acceptable signal quality for the second carrier. The base station transmits data traffic to the wireless device on the first and second carriers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469